PER CURIAM.
We reverse the directed verdict for the vessel owner. It was a jury question of whether or not the owner had actual or constructive notice of the dangerous condition, Camina v. Parliament Insurance Company, 417 So.2d 1093 (Fla. 3d DCA 1982); Strickland v. Central Bank and Trust Company, 417 So.2d 731 (Fla. 4th DCA 1982); Burmeister v. American Motorists Insurance Company, 403 So.2d 541 (Fla. 4th DCA 1981); Scindia Steam Navigation Co., Ltd., v. DeLos Santos, 451 U.S. 156, 101 S.Ct. 1614, 68 L.Ed.2d 1 (1981), or had a right to rely on the stevedores to cease operations under the circumstances. Scindia Steam Navigation Co., Ltd. v. DeLos Santos, supra.
Therefore the final judgment for the defendant on the directed verdict is reversed and the matter is returned to the trial court for further proceedings.